Name: Council Regulation (EEC) No 3493/81 of 3 December 1981 amending Regulation (EEC) No 2761/81 imposing a definitive anti-dumping duty on o-xylene (orthoxylene) originating in Puerto Rico and the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 81 Official Journal of the European Communities No L 353/ 1 (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3493/81 of 3 December 1981 amending Regulation (EEC) No 2761 /81 imposing a definitive anti-dumping duty on o-xylene (orthoxylene) originating in Puerto Rico and the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES , therefore be amended to take account of the situation of the Commonwealth Oil Refinery Co . Inc ., HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2761 /81 is hereby replaced by the following : Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the Commission proposal submitted after consultation within the Advisory Committee set up under the said Regulation , Whereas, by Regulation (EEC) No 1411 /81 (2 ), the Commission imposed a provisional anti-dumping duty of 14-47 % on imports of o-xvlene (orthoxylene) originating in Puerto Rico and the United States of America ; Whereas by Regulation (EEC) No 2761 /81 ( 3 ) the Council rendered this duty definitive ; Whereas the amounts secured by way of provisional duty pursuant to Regulation (EEC) No 1411 / 81 were to be definitively collected at rates fixed in Article 2 of Regulation (EEC) No 2761 / 81 ; Whereas imports from the Commonwealth Oil Refinery Co . Inc . (CORCO) were subject to a provi ­ sional duty of 4-43 % , which amount should be collected ; Whereas this was not specified in Article 2 of Regula ­ tion (EEC) No 2761 / 81 ; whereas that Article should The amounts secured by way of provisional duty pursuant to Regulation (EEC) No 1411 /81 shall be definitively collected at the rate of :  3-40 % for imports from Exxon Chemical International Supply SA,  4-43 % for imports from the Commonwealth Oil Refinery Co . Inc .,  5-15% for imports from Tenneco Oil Co.,  10-73 % for imports from Sun Petroleum Products Co .,  14-47 % in respect of all other imports .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 25 September 1981 . This Regulation shall be binding in its entiretv and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING (&gt;) OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p . 29 . ( 3 ) OJ No L 270, 25 . 9 . 1981 , p . 1 .